Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 and 10/05/2020 have been received and considered by the examiner.

Election/Restrictions
Claims 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.

Status of Claims
The action is in reply to the Application filed on 07/31/2020. Claims 1-19 are currently pending. Claims 16-19 are cancelled by applicant. Claims 1-15 are being examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 4 recites the limitation "a wheel rim" in lines 7 (claim 3) and 2-3 (claim 7). It is unclear if the tool is interacting with the same wheel rim as introduced in claim 1, line 6 or if the device is interacting with a different/multiple wheel rims during operations, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation as functional language of the device interacting with a single wheel rim.
Claim 10-12 recites the limitation "a wheel rim" in lines 4 (claim 10), 7 (claim 11), and 2-3 (claim 12). It is unclear if the tool is interacting with the same wheel rim as introduced in claim 1, line 6 or if the device is interacting with a different/multiple wheel rims during operations, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation as functional language of the device interacting with a single wheel rim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 9-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaillard (US Patent No. 1,123,513).
Regarding claim 1, Gaillard discloses: a wheel rim removal tool (Figures 1-4) comprising: 
a self-centering yoke (element 1) including a body (element 2) extending between a first end and a second end (see annotated figure below), the body having a front face (Detail A), a rear face (Detail B), a first centering surface (Detail C) and a second centering surface (Detail D) positioned intermediate the front face and the rear face (see annotated figure below), the first centering surface diametrically opposed to the second centering surface (see annotated figure below), the first centering surface and the second centering surface configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention), a threaded opening (elements 6/7) centered intermediate the first centering surface and the second centering surface (see second annotated figure below), the threaded opening extending within the body between the front face and the rear face (see second annotated figure below), a first receiving opening and a second receiving opening (elements 3 left and right) extending within the body between the front face and the rear face (see both , the first receiving opening positioned intermediate the first end and the threaded opening, and the second receiving opening positioned intermediate the second end and the threaded opening (see both annotated figure below); 
a forcing screw (element 8) including a shaft (Detail E) extending between a proximal end and a distal end (see annotated figure below), a tool engagement portion (element 13) supported by the proximal end, an axle engagement portion (element 15) supported by the distal end, and threads supported on at least a portion of the shaft and received within the threaded opening of the yoke (see second annotated figure below element 8 threads being received within elements 6/7 of the yoke); 
a first coupler (see both annotated figure below) including a first shaft (element 17) extending between a proximal end and a distal end (see annotated figure below), the first shaft extending through the first receiving opening such that the proximal end is positioned proximal of the front face of the yoke (see annotated figure below), threads supported by the proximal end of the first shaft (see second annotated figure below), a mounting nut (element 19) engaging the threads of the first shaft, and a first force distributing wing (elements 21/22) supported by the distal end of the first shaft and configured to engage with a web of the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The ; and 
a second coupler (see both annotated figure below) including a second shaft (element 17) extending between a proximal end and a distal end (see annotated figure below), the second shaft extending through the second receiving opening such that the proximal end is positioned proximal of the front face of the yoke (see annotated figure below), threads supported by the proximal end of the second shaft (see second annotated figure below), a mounting nut (element 19) engaging the threads of the second shaft, and a second force distributing wing (elements 21/22) supported by the distal end of the second shaft and configured to engage with the web of the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention).

    PNG
    media_image1.png
    1040
    1229
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    821
    1067
    media_image2.png
    Greyscale

Regarding claim 2, Gaillard discloses: the wheel rim removal tool of claim 1, wherein each of the first receiving opening and the second receiving opening of the yoke comprises a laterally extending slot (element 3 and see also page 1 line 4 where the prior art states element 3 are “slots”), thereby facilitating alignment of the first coupler and the second coupler with openings in the web of the wheel rim (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention).
Regarding claim 7, Gaillard discloses: wheel rim removal tool of claim 1, wherein the axle engagement portion comprises a button (element 15) removably coupled to the distal end of the forcing screw (see page 2, ll. 8-10 where the prior art states that element 15 is “removable”).
Regarding claim 8, Gaillard discloses: the wheel rim removal tool of claim 1, wherein: the first shaft of the first coupler includes threads supported at the proximal end (see annotated figure below element 17), and a nut (element 19) threadably received by the threads to secure the first coupler within the first receiving opening of the yoke (see annotated figure below); and the second shaft of the second coupler includes threads supported at the proximal end (see annotated figure below element 17), and a nut (element 19) threadably received by the threads to secure the second coupler within the second receiving opening of the yoke (see annotated figure below).

    PNG
    media_image3.png
    821
    1067
    media_image3.png
    Greyscale

Regarding claim 9, Gaillard discloses: a wheel rim removal tool (Figures 1-4) comprising: 
a yoke (element 1) including a body (element 2) extending between a first end and a second end (see annotated figure below), the body having a front face(Detail A), a rear face (Detail B), a threaded opening (elements 6/7) centered intermediate the first end and the second end (see second annotated figure below), the threaded opening extending within the body between the front face and the rear face (see second annotated figure below), a first receiving opening and a second receiving opening (elements 3 left and right) extending within the body between the front face and the rear face (see both annotated figures below), the first receiving opening positioned intermediate the first end and the threaded opening, and the second receiving opening positioned intermediate the second end and the threaded opening (see both annotated figure below); 
a forcing screw (element 8) including a shaft (Detail E) extending between a proximal end and a distal end (see annotated figure below), a tool engagement portion  (element 13) supported by the proximal end, an axle engagement portion (element 15) supported by the distal end, and threads supported on at least a portion of the shaft and received within the threaded opening of the yoke (see second annotated figure below element 8 threads being received within elements 6/7 of the yoke); 
a first coupler (see both annotated figure below) including a first shaft (element 17) extending between a proximal end and a distal end (see annotated figure below), the first shaft extending through the first receiving opening such that the proximal end is positioned proximal of the front face of the yoke (see annotated figure below), threads supported by the proximal end of the first shaft (see second annotated figure below), a mounting nut (element 19) engaging the threads of the first shaft, and a first force distributing wing (elements 21/22) supported by the distal end of the first shaft and configured to engage with a web of the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The ; 
a second coupler (see both annotated figure below) including a second shaft (element 17) extending between a proximal end and a distal end (see annotated figure below), the second shaft extending through the second receiving opening such that the proximal end is positioned proximal of the front face of the yoke (see annotated figure below), threads supported by the proximal end of the second shaft (see second annotated figure below), a mounting nut (element 19) engaging the threads of the second shaft, and a second force distributing wing (elements 21/22) supported by the distal end of the second shaft and configured to engage with the web of the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention); and 
wherein each of the first receiving opening and the second receiving opening of the yoke comprises a laterally extending slot (element 3 and see also page 1 line 4 where the prior art states element 3 are “slots”), thereby facilitating alignment of the first coupler and the second coupler with openings in the web of the wheel rim (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the .

    PNG
    media_image1.png
    1040
    1229
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    821
    1067
    media_image2.png
    Greyscale

Regarding claim 10, Gaillard discloses: the wheel rim removal tool of claim 9, wherein the yoke further includes a first centering surface (Detail C) and a second centering surface (Detail D) extending intermediate the front face and the rear face (see annotated figure above), the first centering surface diametrically opposed to the second centering surface (see annotated figure above), the first centering surface and the second centering surface configured to engage with a wheel rim and center the yoke relative to the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention).
Regarding claim 15, Gaillard discloses: wheel rim removal tool of claim 9, wherein the axle engagement portion comprises a button (element 15) removably coupled to the distal end of the forcing screw (see page 2, ll. 8-10 where the prior art states that element 15 is “removable”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (US Patent No. 1,123,513) in view of Mueller (US Pub. No. 2012/0036691).
Regarding claim 3, Gaillard discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the yoke further includes a third centering surface and a fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, the third centering surface laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke, the fourth centering surface laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke, the third centering surface and the fourth centering surface configured to engage with a wheel rim and center the yoke relative to the wheel rim.
Mueller teaches it was known to have a tool (Figures 1-3) comprising a yoke (element 41) having a first end and a second end (see annotated figure below), the body having a front face (Detail A), a rear face (Detail B), a first centering surface, a second centering surface (element 411), and wherein the yoke further includes a third centering surface and a fourth centering surface (element 411 see also paragraph 0019 where the prior art states that element 411 is a plurality of abutting surfaces) positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, the third centering surface laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke, the fourth centering surface laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke (see annotated figure below showing portions of element 411 that shows a plurality of different centering surfaces diametrically opposed, spaced from each other laterally, spaced from the opening and first/second end of the yoke), the third centering surface and the fourth centering surface configured to engage with a wheel rim and center the yoke relative to the wheel rim (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention).

    PNG
    media_image4.png
    619
    993
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Mueller to provide a third centering surface and a fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, the third centering surface laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke, the fourth centering surface laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke, the third centering surface and the fourth centering surface configured to engage with a wheel rim and center the yoke relative to the wheel rim. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to 
Regarding claim 4, Gaillard modified discloses all of the limitations as stated in the rejections of claims 1 and 4 above, but appears to be silent wherein the first centering surface and the second centering surface are spaced apart to center a wheel rim having an 8 inch rim diameter, and the third and fourth centering surfaces are spaced apart to center a wheel rim having a 10 inch rim diameter.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard in order to provide wherein the first centering surface and the second centering surface are spaced apart to center a wheel rim having an 8-inch rim diameter, and the third and fourth centering surfaces are spaced apart to center a wheel rim having a 10-inch rim diameter, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to interact with different sized work pieces, thus enhancing the versality and capability of the tool during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 11, Gaillard discloses all of the limitations as stated in the rejections of claim 9 above, but appears to be silent wherein the yoke further includes a third centering surface and a fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, the third centering surface laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke, the fourth centering surface laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke, the third centering surface and the fourth centering surface configured to engage with a wheel rim and center the yoke relative to the wheel rim.
Mueller teaches it was known to have a tool (Figures 1-3) comprising a yoke (element 41) having a first end and a second end (see annotated figure below), the body having a front face (Detail A), a rear face (Detail B), a first centering surface, a second centering surface (element 411), and wherein the yoke further includes a third centering surface and a fourth centering surface (element 411 see also paragraph 0019 where the prior art states that element 411 is a plurality of abutting surfaces) positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, the third centering surface laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke, the fourth centering surface laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke (see annotated figure below showing portions of element 411 that shows a plurality of different centering surfaces diametrically opposed, spaced from each other laterally, spaced from the opening and first/second end of the yoke), the third centering surface and the fourth centering surface configured to engage with a wheel rim and center the yoke relative to the wheel rim (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by .

    PNG
    media_image4.png
    619
    993
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Mueller to provide a third centering surface and a fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, the third centering surface laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke, the fourth centering surface laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke, the third centering surface and the fourth centering surface configured to engage with a wheel rim and center the yoke relative to the wheel rim. The motivation for doing so would be 
Regarding claim 12, Gaillard modified discloses all of the limitations as stated in the rejections of claims 9 and 11 above, but appears to be silent wherein the first centering surface and the second centering surface are spaced apart to center a wheel rim having an 8 inch rim diameter, and the third and fourth centering surfaces are spaced apart to center a wheel rim having a 10 inch rim diameter.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard in order to provide wherein the first centering surface and the second centering surface are spaced apart to center a wheel rim having an 8-inch rim diameter, and the third and fourth centering surfaces are spaced apart to center a wheel rim having a 10-inch rim diameter, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to interact with different sized work pieces, thus enhancing the versality and capability of the tool during operations. (See MPEP 2144.04 (IV)(A))
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (US Patent No. 1,123,513) in view of Maddalena (US Patent No. 4,989,312).
Regarding claim 5, Gaillard discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the axle engagement a centering pin supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw.
Maddalena teaches it was known in the art to have a multi-purpose tool (Figures 2 and 6 element 10) comprising a yoke (element 12), a forcing screw (element 40) having an axle engagement portion (Detail A), a first/second coupler (elements 26/28/30), and wherein the axle engagement portion comprises a centering pin (element 56) supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw (see annotated figure below showing the centering pin (element 56) having an outer diameter less than an outer diameter of the shaft (element 42) of the forcing screw).

    PNG
    media_image5.png
    735
    464
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Maddalena to provide wherein the axle engagement portion comprises a centering pin supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw. The motivation for doing so provides a centering pin that allows the tool engage work pieces with apertures in order to create a secure engagement and prevents the device or workpiece from being damaged during operations.
Regarding claim 6, Gaillard discloses all of the limitations as stated in the rejections of claims 1 and 5 above, but appears to be silent the wheel rim removal tool of claim 5, wherein the centering pin is removably coupled to the distal end of the forcing screw.
Maddalena teaches further it was known in the art to have a multi-purpose tool (Figures 2 and 6 element 10) comprising a yoke (element 12), a forcing screw (element 40) having an axle engagement portion (Detail A), a first/second coupler (elements 26/28/30), wherein the axle engagement portion comprises a centering pin (element 56), and wherein the centering pin is removably coupled to the distal end of the forcing screw (see figures 8a-c and col. 6, ll. 1-17 where the prior art states that element 56 is placed first and then the tool during operations, thus the centering pin is removably coupled to the distal end of the forcing screw).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Maddalena to provide wherein the centering pin is removably coupled to the distal end  
Regarding claim 13, Gaillard discloses all of the limitations as stated in the rejections of claim 9 above, but appears to be silent wherein the axle engagement portion comprises a centering pin supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw.
Maddalena teaches it was known in the art to have a multi-purpose tool (Figures 2 and 6 element 10) comprising a yoke (element 12), a forcing screw (element 40) having an axle engagement portion (Detail A), a first/second coupler (elements 26/28/30), and wherein the axle engagement portion comprises a centering pin (element 56) supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw (see annotated figure below showing the centering pin (element 56) having an outer diameter less than an outer diameter of the shaft (element 42) of the forcing screw).

    PNG
    media_image5.png
    735
    464
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Maddalena to provide wherein the axle engagement portion comprises a centering pin supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw. The motivation for doing so provides a centering pin that allows the tool engage work pieces with apertures in order to create a secure engagement and prevents the device or workpiece from being damaged during operations.
Regarding claim 14, Gaillard discloses all of the limitations as stated in the rejections of claims 9 and 13 above, but appears to be silent the wheel rim removal tool of claim 13, wherein the centering pin is removably coupled to the distal end of the forcing screw.
Maddalena teaches further it was known in the art to have a multi-purpose tool (Figures 2 and 6 element 10) comprising a yoke (element 12), a forcing screw (element 40) having an axle engagement portion (Detail A), a first/second coupler (elements 26/28/30), wherein the axle engagement portion comprises a centering pin (element 56), and wherein the centering pin is removably coupled to the distal end of the forcing screw (see figures 8a-c and col. 6, ll. 1-17 where the prior art states that element 56 is placed first and then the tool during operations, thus the centering pin is removably coupled to the distal end of the forcing screw).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Maddalena to provide wherein the centering pin is removably coupled to the distal end of the forcing screw. Doing so allows the tool to be composed of a variety different parts thus allowing the user to interchanged damaged parts without having to replace the entire device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/16/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723